              Case 1:20-cv-07618-CM Document 3 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 REGINA LEWIS,
                                Plaintiff,
                    -against-                                1:20-CV-7618 (CM)

 UNITED STATES DISTRICT JUDGE                                ORDER OF DISMISSAL
 KENNETH M. KARAS,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1981(a) against District

Judge Kenneth M. Karas of this Court. The Court dismisses this action for the following reasons.

       Plaintiff has previously submitted to this Court a substantially similar complaint

commencing an action against Judge Karas. That action is pending before the Court under docket

number 1:20-CV-7532 (CM). As this action raises the same claims, no useful purpose would be

served by litigating this duplicative lawsuit. The Court therefore dismisses this action without

prejudice to Plaintiff’s pending action under docket number 1:20-CV-7532 (CM).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court dismisses this action without prejudice as duplicative.
           Case 1:20-cv-07618-CM Document 3 Filed 09/17/20 Page 2 of 2




       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   September 17, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
